REYNOLDS, Justice,
dissenting.
I respectfully dissent.
The appellant, at the time of her discharge, was serving as warden (an unclassified position) of a minimum security prison, when she received a letter from the Secretary of the Corrections Cabinet informing her that she was being dismissed. The pertinent part of the letter stated:
I would like to express my appreciation to you for your past years of service to the Corrections Cabinet in the unclassified service. It is necessary, however, to advise you that your services will no longer be needed in the unclassified service as Warden of the Frankfort Career Development Center effective close of business March 7, 1988.
The dismissal letter terminating her services stated no cause although Martin subsequently alleged that she was dismissed for refusing to give favorable treatment to a politically situated merit employee and, secondly, because her father had written critical newspaper editorials. She appealed her dismissal to the Personnel Board claiming a right to appeal and a right to a hearing under KRS 18A.095(9) and KRS 18A.095(14)(a). The former statute provides that “an unclassified employee who is dismissed ... for cause may ... appeal to the Board for review thereof.” The Board dismissed Martin’s appeal and found that she was not dismissed for cause and that *862her allegation of cause (not the employer’s) was based upon political discrimination which is not encompassed by KRS 18A.095(14)(a). The type of discrimination enumerated by the statute is that of race, color, religion, national origin, sex, handicap or age.
Use of the word “cause” in a statute ordinarily means legal cause. See Bourbon County Board of Education v. Darnaby, Ky., 235 S.W.2d 66 (1950); Commonwealth, Transportation Cabinet v. Woodall, Ky., 735 S.W.2d 335 (1987). Under the statute, KRS 18A.095, an unclassified employee is dismissed “for cause” if there are reasons constituting legal cause for the dismissal which has been communicated by the employer to the employee. In this circumstance, the employee has the opportunity to seek an evidentiary hearing to challenge the employer’s stated allegation. To determine otherwise permits an unclassified employee an evidentiary hearing for whatever will-o’-the-wisp allegation of cause that may be fancifully asserted regardless of whether there was any legal cause for the dismissal. A correct interpretation of “cause” is further set out in Bell v. McCreary Co., Ky., 450 S.W.2d 229 (1970).
The majority opinion is a masterful exercise. It not only correctly reasserts the purpose of the merit system, but envelops unclassified employees by determining and furnishing rights that the legislature did not envision.
The Court of Appeals was correct by noting that the statute set forth a distinction between classified and unclassified employees. While the general purpose of Chapter 18A establishes for the state system personnel an administration based on merit principles and, which is clearly expressed in the majority opinion, it also clearly establishes by KRS 18A.115 the employment which is exempted from classified service, which includes: “(a) The general assembly and employes of the general assembly including the employes of the legislative research commission; ... (c) Members of boards and commissions; (d) Officers and employes on the staff of the governor, the lieutenant governor ...; (e) Cabinet secretaries ...; .”
Political realities should, at a minimum, afford an administration, new or old, an opportunity to appoint persons in tune with current political philosophies. Political considerations have always weighed heavily in personnel appointments. Goss v. Personnel Board, Ky., 456 S.W.2d 822 (1970) (reversed on other grounds).
While the statute may be susceptible to more than one construction, there is no conflict when one gives deference to the conclusion that the purpose of the statute was to perpetuate a distinction between classified and unclassified employees. See, Jungbert v. Marret, 313 Ky. 338, 231 S.W.2d 84 (1950).
I would affirm the opinion of the Court of Appeals.